DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-20 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Amended Claim 1 and similarly recited Independent Claims 12 and 20 recites: “1. (currently amended) A controller for a game system, the controller comprising: 
a processor; and 
a memory storing instructions that, when executed by the processor, cause the controller to perform operations comprising: 
accessing a first setting of a first game environment; 
providing instructions to activate the first setting of the first game environment; 
receiving one or more inputs from individual vehicles in the first game environment in a first location of the first game environment; 
accessing a second setting based on the one or more inputs, wherein the second setting is selected from one or more different game environments from the first game environment; and 
providing instructions to transition from the first setting to the second setting of the selected one or more different game environments in, a second selected one or more different game environments game environment.” 
Applicant’s remarks include arguments for why the claimed invention is patentable over the prior art (see Remarks, 12/16/2021, pages 1-3). 
The closest prior art appears to be U.S. Patent Application Publication 2009/0125161 A1 to Baur et al. and U.S. Patent 5,127,657 to Ikezawa. Baur generally discloses the method for an Interactive Vehicle Experience of  which includes providing a portable event element Silo, providing an event sensor attached to a recreational vehicle that is capable of sensing the event elements, running a game program with the event sensor as a program input, communicating to a user through a game interface, repositioning the event sensor relative to the event element into a detectable range by moving the recreational vehicle, sensing an event element, and activating a game program response that alters the operation of the game program.  The method functions to enable interactive games to be played using recreational vehicles.  Ikezawa generally discloses an amusement system having a play zone consisting, in combination, of a plurality of game stages and including a travel path extending through the respective game stages; at least one carrier for receiving a player or players thereon and for moving along the travel path while causing the player or players to play a game at each of the game stages; 
a score processor for processing the score of the player or the scores of the players; and a representing device for representing the game in each of the game stages, the representing device providing a multi-story game by changing the game presentation mode at a game stage through which the carrier is moving or will move, depending on the total carrier score won by the player or players on the carrier. 
 

However, Baur and/or Ikezawa in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-20 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715